669 F.2d 576
Richard M. HAWKINS, Petitioner,v.NATIONAL TRANSPORTATION SAFETY BOARD, Langhorne M. Bond,Administrator, Federal Aviation Administration, Respondents.
No. 80-7253.
United States Court of Appeals,Ninth Circuit.
Submitted Jan. 19, 1982.*Decided Feb. 16, 1982.

Richard M. Hawkins, Newport Beach, Cal., for petitioner.
Frederick M. Brosio, Jr., Asst. U. S. Atty., Chief, Civ. Div., Los Angeles, Cal., for respondents.
Before BROWNING, Chief Judge, SNEED and SCHROEDER, Circuit Judges.
PER CURIAM:


1
Hawkins petitions for review of the decision of the National Transportation Safety Board suspending his commercial pilot certificate for violations of the Federal Aviation Regulations.  He argues that the Administrative Law Judge's denial of a continuance so that Hawkins could attend the hearing and testify denied him due process.


2
Hawkins had twice requested and received continuances.  He received thirty days' notice of the third date set for the hearing and was told no late postponement would be granted.  Although aware for some time of the conflicting engagement on which he based his third request for continuance, he sought the continuance by telephone only two days before the hearing.  He was vigorously represented by counsel at the hearing and witnesses were presented on his behalf.  He made no showing of prejudice he would suffer, or in fact did suffer, from his inability to be personally present at the hearing to testify.  In the circumstances, denial of the continuance was not an abuse of discretion, NLRB v. Donkin's Inn Inc., 532 F.2d 138, 142 (9th Cir. 1976), much less a denial of due process, Patterson v. National Transportation Safety Board, 638 F.2d 144, 146 (10th Cir. 1980).


3
AFFIRMED.



*
 The panel finds this case appropriate for submission without argument pursuant to 28 U.S.C.A. 9th Cir. R. 3(a) and Fed.R.App.P. 34(b)